Citation Nr: 1701873	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected bipolar disorder beginning on October 1, 2007 and in excess of 70 percent beginning on November 3, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board previously remanded the issues of entitlement to a rating in excess of 50 percent for service-connected bipolar disorder, entitlement to an effective date earlier than October 16, 2007 for the award of a 50 percent rating for bipolar disorder and entitlement to an effective date earlier than October 16, 2007 for the award of total disability rating based upon individual unemployability (TDIU) in February 2013.  Following the remand, the RO issued a March 2016 rating decision which, in pertinent part, assigned a 50 percent disability evaluation for service-connected bipolar disorder associated with right ulnar neuropathy with scar from October 1, 2007 and assigned a 70 percent disability rating beginning on November 3, 2015.  The RO also granted an effective date of October 1, 2007 for the grant of the TDIU.  

The earlier effective date issues are considered a full grant of benefits sought on appeal and are therefore, no longer before the Board.  Reference is made to the Veteran's August 2010 Notice of Disagreement wherein she, through counsel, explicitly argued in favor of an October 16, 2007 effective date.  As such, the issue of entitlement to a rating in excess of 50 percent for service-connected bipolar disorder beginning on October 1, 2007 and in excess of 70 percent beginning on November 3, 2015 is the only issue remaining on appeal.



	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

For the entire period on appeal, the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating of 70 percent for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.130, Diagnostic Code 9432 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See February 2009 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, appropriate action was taken to develop and adjudicate the issue of entitlement to restoration of an assigned 100 percent scheduler rating for depression secondary to a right shoulder disorder.  The RO adjudicated this issue in the March 2016 rating decision, finding a 100 percent disability rating to be not supported by the updated March 2016 VA examination report, but instead assigned a 50 percent disability rating effective October 1, 2007 and a 70 percent disability rating effective November 3, 2015.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

A brief procedural history of the increased rating is deemed necessary to better understand the complexity of the appeal.  Notably, a July 2007 rating decision reduced the rating assigned for the Veteran's bipolar disorder from 100 percent to zero percent.  The effective date of the reduction was October 1, 2007.  The reduction determination was not appealed and has become final.  Then, in February 2009, the Veteran filed a claim for an increased disability evaluation for service-connected bipolar disorder in February 2009.  The March 2009 rating decision increased the Veteran's service-connected bipolar disorder from noncompensable to 30 percent disabling effective January 30, 2009.  A June 2010 rating decision granted an earlier effective date of August 4, 2008 and increased the disability rating to 50 percent for service-connected bipolar disorder.  In January 2011, the RO granted entitlement to an earlier effective date for the 50 percent disability rating from October 16, 2007.  The March 2016 rating decision granted an earlier effective date of October 1, 2007 for the 50 percent disability rating.  That decision also granted an effective date of October 1, 2007 for the grant of a TDIU.  [This action essentially mooted the reduction from the July 2007 rating decision.]  Thereafter, a March 2016 Supplemental Statement of the Case addressed the issues of entitlement to a disability evaluation of 50 percent effective October 1, 2007 and a 70 percent disability rating effective November 3, 2015.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to bipolar disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have employed the DSM-IV criteria, as warranted for this appeal based on an appeal certified before August 14, 2014.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

The medical evidence of record for the period at issue begins with an October 2007 VA mental health treatment record.  The Veteran was last seen 5 years prior for brief psychiatric care.  The Veteran reported she had a great deal of mood instability with periods of serious depression.  She had a wide range of affect during the interview and described occasional depersonalization experiences that involve very vivid images in which he had difficulty maintaining reality control.  A GAF score of 60 was assigned.

A November 2007 telephone message to the VA mental health center reported a tearful Veteran who said she felt hopeless and helpless.  She was upset about her recent VA benefit reduction and felt depressed with no hope.  She reported no homicidal or suicidal ideations but was so depressed she could not drive to the VA for a walk in appointment.  She reported continuing to have panic attacks and auditory and visual hallucinations.  

A later November 2007 VA mental health treatment notation reported some improved mood but difficulty with mood shifts.  The Veteran reported having hallucinations but the physician indicated these did not appear to be frank hallucinations.  The Veteran also reported hearing voices but not being able to understand what they are saying.  The assessment was the Veteran had some symptoms on the verge of psychotic processes but the Veteran's reality testing remained intact.  

A December 2007 VA mental health treatment notation reported little social contact, despite appearing animated and talkative at the appointment.  The Veteran reported being apprehensive about going out and doing activities.  She was content just to be by herself.  She reported she had little of the visual distortions in the past month, which the Veteran described as haloes.  Her affect was in a good range.  She was clear that there was a time in the past year when she was more depressed or anxious than she is at that time.  A GAF score of 62 was assigned.

February 2008 and March 2008 VA mental health treatment notations reported frequent mood swings, feeling depressed one day and having manic feelings the next.  Her prescribed mediation dosage was evaluated.  She reported worse sleep but she had gotten motivation and focus to restart working on her hobby of stained glass.  She had good appetite and denied hopeless or worthless feelings.  Her thoughts were clear and she had good insight and judgment.  However, she did report at times she saw lights of different colors regardless of her mood.  A GAF of 60 was assigned for both months.

An April 2008 VA mental health treatment notation reported the Veteran's mood was more stable.  The Veteran reported having fewer nightmares with medication and sleeping better but still got four hours disrupted sleep per night.  The Veteran reported spending her time staining glass or doing yoga exercise.  The Veteran's affect was mood congruent, thoughts were clear and coherent and she had good insight and judgment.  Her GAF score was 62.

A mental status notation in a May 2008 evaluation performed in conjunction with her SSA disability benefits found the Veteran lived alone.  Her friend drove her to the evaluation.  The Veteran was found to be dressed appropriately and her memory intact.  No gross evidence of delusion was found but the Veteran reported hallucinations of seeing colored lights.  The Veteran also reported paranoia and not wanting to be outside.  Her affect was somewhat anxious but was oriented times three.  The Veteran reported being able to shop for her food, cook, and clean her house.  

A July 2008 VA mental health treatment notation reported a depressed mood.  The Veteran's sleep was "better", getting 6 hours of sleep per night.  However, the Veteran reported her concentration was poor and her motivation was decreased.  She admitted to having passive thoughts of dying but denied any active suicidal thoughts, plans or intentions.  A GAF of 58 was provided.

A September 2008 VA mental health treatment notation reported an occasional depressed mood.  The Veteran reported when she felt depressed she had passive thoughts of dying but denied active suicidal thoughts, intentions or plans.  The Veteran also reported long standing visual hallucination with seeing floating shapes at an average of twice per week.  A GAF score of 60 was assigned.  Thereafter, a November 2008 mental health treatment notation reported a depressed mood.  The Veteran had a mildly dysphoric mood, appropriate affect with clear and coherent thoughts.  No suicidal or homicidal ideations were reported.  A GAF score of 58 was assigned.

A January 2009 VA mental health treatment notation reported complaints of a sleep problem despite an increase in medication since her last visit.  The Veteran reported averaging 6 hours of sleep per night but having a few nights where she only got 3 hours of sleep.  The Veteran further reported that she enjoyed working on her stain glass hobby by had been unable to focus lately.  She denied thoughts or intention to harm herself or others.  Her insight and judgment were good and her cognition was intact.  A GAF score of 57 was assigned.

A February 2009 VA mental health treatment notation reported the Veteran's dress was appropriate and hygiene was good.  Her memory was intact and she voiced no homicidal ideations.  The Veteran did voice having some suicidal ideations for the last several years but the frequency had decreased significantly from the last session.  Symptoms of depression and anxiety were documented and no GAF score was assigned.  In another February 2009 treatment notation, the Veteran elaborated on her suicidal ideations.  She stated she had been struggling with such ideations for the last 6 years, although the thoughts tended to come and go.  She denied having daily suicidal ideations.  Further, the Veteran described symptoms of depression and mania, including unable to sleep, forced speech and racing thoughts.  She also stated she saw colored lights floating around on occasion.  Occupationally, she did not work at present.  She took care of her cats and watched television as well as read.  She had not felt motivated to work on her stain glass.  Socially, she reported having a couple good friends to spend time with and talk.  

A March 2009 VA mental health treatment notation found the Veteran was calm and cooperative with a brighter mood and an appropriate affect.  Her thoughts were clear and coherent and had fair insight and judgment.  The Veteran reported since her last visit and medication dosage adjustment, she noticed she was less anxious and nervous.  She reported driving three weeks ago and going to an activity center last week to exercise.  She denied plans or intent to harm herself or others.  A GAF score of 59 was assigned.

A VA examination was performed in March 2009.  At the examination, the Veteran reported having mood swings, severe depression and suicidal thoughts.  She reported she can be so "up" and so hyper that she cannot talk straight then she might get very depressed and even suicidal.  She had no history of suicide attempts but did describe specific thoughts of suicide.  On an average day, the Veteran reported being moderately depressed with anxiety.  Her sleep was better but she still awakened after 3 hours and then returned to sleep about an hour later for another 3 hours of sleep.  Her energy was normal, though sometimes she experiences nervous energy.  The Veteran described bad concentration, to the point that she had been unable to perform leisure activities lately.  Moreover, she had no motivation to do anything.  

Socially, the Veteran reported she visited friends on Sundays to watch movies with them and she started going to church again.  She will sometimes visit her next door neighbor as well.  Occupationally, the Veteran had not worked since 2002.  

On examination, the Veteran described visual hallucinations including different colored shapes floating around the air and on the wall.  She saw these hallucinations randomly, day or night or in or out of the house.  The frequency of the hallucinations varied, sometimes not occurring for weeks then having times it occurred daily.  Intermittent suicide thoughts were experienced but her religious beliefs and her cats stop her from acting on the thoughts.  The Veteran's ability to maintain personal hygiene is fair when most depressed but she indicated she always does her self-care when she goes out or has someone coming over.  A GAF score of 55 was assigned at this examination.

An April 2009 mental health treatment notation reported good hygiene, intact memory and no homicidal ideations.  However, some passive suicidal ideations were reported but the Veteran denied having intent or a plan.  The Veteran reported not liking to be in crowds.  Continued feelings of anxiety and depressive symptoms exacerbated by her physical limitations and financial situation were documented in the treatment session.  

A May 2009 mental health treatment notation found the Veteran was calm and cooperative with a mildly dysphoric mood and appropriate affect.  The Veteran continued to have some passive suicidal ideations but denied having an intent or plan.  The Veteran reported having difficulty around crowds, both men and women as a result of a prior attack.  No GAF score was assigned at this session.  Another May 2009 mental health treatment notation reported the Veteran's cognition was intact and her insight and judgment were both fair.  A GAF score of 57 was assigned.

A June 2009 VA mental health treatment notation documented good hygiene and dress, intact memory with no homicidal ideations.  However, some passive suicidal ideations were noted but the Veteran denied having intent or a plan.  

In an October 2009 VA mental health treatment notation, the Veteran reported more passive suicidal thoughts.  She reported her depressed mood persisted for 3 weeks then she would have a week break before she would go back to feeling low again.  She reported eating too much; using food for comfort but her sleep for the most part was good.  She reported crying spells and lack of enjoyment in previously pleasurable activities.  On examination, passive suicidal ideations were noted but she stated she would never act on the thoughts due to a belief in a higher power and aftermath of suicide.  Her cognition was intact and her judgment and insight was fair.  A GAF score of 53 was assigned.

In February 2010, the Veteran was seen for a VA mental health treatment.  The Veteran reported she felt depressed and tense.  She reported wanting to sleep as much as she could and was averaging 12 to 15 hours per 24 hours.  She had increased tense feelings and more tics.  Noncompliance with medication was noted along with confusion and disorientation from possible higher dose of one of her medications.  The Veteran's mood was depressed and anxious but her thoughts were clear and coherent.  No current thoughts, plans or intentions to harm herself were noted.  A GAF score of 51 was assigned.

A March 2010 VA treatment record reported "recent pretty bad depression."  The Veteran reported severe depression almost weekly which lasts for 3 to 4 days.  She slept on and off but would wake up tired.  Her energy fluctuated with mood and her motivation and concentration were both low.  She reported confusion and disorientation but associated both with her medication.  The Veteran also indicated she continued to feel hopeless and entertain passive thoughts of suicide.  However, she denied any active thoughts, plans or intentions to harm herself.  A GAF of 54 was assigned.

The record reflects the Veteran attended a women's group in April 2010, where she participated in the group discussion and was supportive of other members.  An April 2010 individual VA mental health treatment notation documented a depressed mood, though the Veteran reported feeling less anxiety.  The Veteran continued to have depression for a few days every week where she isolated herself and withdraws.  She also continued to entertain passive thoughts of dying but denied hopelessness.  She also denied current thoughts to harm herself or others.  Poor energy and fair sleep were reported.  She also indicated she has supportive friends who usually contact her when she withdraws and will take her out for coffee or food.  No tic was present on examination but mood was depressed.  Her thoughts were clear and coherent and cognition was grossly intact.  She also had fair insight and judgment.  A GAF score of 56 was assigned.

A May 2010 VA mental health treatment notation documented visible tics with a very anxious and tense mood as the Veteran had missed her morning medication dosage.  The Veteran reported as the medication wore off, she started having the tics.  Further, she reported continuing her cycle of bouts of depression, feeling depressed for 3 weeks then having a less depressed week.  The Veteran stated she gets 6 to 8 hours of sleep per night but has low energy and motivation.  She continued to have passive thoughts of dying but denied plans or intentions to harm herself or others.  Her mood was depressed and anxious with a congruent affect.  Her thoughts were clear and coherent.  A GAF score of 54 was assigned.

A VA examination was performed in May 2010.  At the examination, the Veteran reported her mood had not been good.  She indicated it cycled from 3 weeks at a time where she is depressed and sometimes thinking about suicide to having a week where she feels "at least halfway normal."  However, even on a "good" week she still experienced anxiety and depression.  She also reported a couple episodes this year where she was so anxious that she became overwhelmed and was confused and disoriented.  The Veteran also reported her energy was usually not good, her concentration was bad and she felt starving all the time.  Regarding her sleep, the Veteran reported using prescription medication to assist with sleeping but suffered from disrupted sleep.  Furthermore, the Veteran reported increased anxiety when she is away from her house.  

Socially, the Veteran reported having two friends that she visited with a couple times a week, sometimes meeting at a restaurant.  She reported it is still extremely difficult for her to get be in groups of people.  With the assistance of extra medication, she has been able to tolerate being in a group situation to return to church.  The Veteran also indicated she had not worked on any of her usual hobbies for the past 8 months because she had little motivation or concentration for them.  Instead, she watched television and took care of her three pets.  Occupationally, the Veteran has not worked since 2002.

On examination, the Veteran described seeing lights intermittently but she knew they were not really there.  Her grooming was good, and she was dressed in clean, casual clothing.  Her mood was somewhat depressed and noticeably anxious.  Her affect was congruent.  No homicidal thoughts were reported but the Veteran did report intermittent suicidal thoughts that had occurred as recently as a couple weeks ago.  The Veteran also reported intermittent trouble with short-term memory, which she indicated one of her medication also impacted.  No panic attacks were described; instead she described more general anxiety and worry.  A GAF score of 56 was assigned.

A June 2010 VA mental health treatment notation reported low energy and motivation along with poor concentration and memory.  She did report a good appetite and feeling rested with 6 hours of nightly sleep.  The Veteran also denied current thoughts of suicide.  Her thoughts were clear and coherent with grossly intact cognition except subjective memory and concentration problem.  She also had fair insight and judgment.  A GAF of 56 was assigned.  

A July 2010 VA mental health treatment notation reported the Veteran was feeling more anxious when she was out in public but reported a little better mood since an increase in her medication.  Poor energy, motivation and concentration continued but the Veteran had a good appetite.  She reported sleeping an average of 7 hours per night.  A GAF score of 57 was assigned.  Another July 2010 mental health treatment assessment indicated the Veteran had little interest or pleasure in doing things nearly every day, felt down, depressed or hopeless nearly every day, had difficulty concentration on things nearly every day, did not have trouble with sleep or energy but did have poor appetite or overreacting nearly every day.  Furthermore, the Veteran reported sleeping 8 hours a night, had a pleasant mood, and had fleeting suicidal thoughts with no plan or intent and no homicidal ideations.  Her mental status was alert and oriented x4, calm, cooperative with no delusional content to conversation and clear, coherent speech.  

Thereafter, an August 2010 mental health treatment notation reported the Veteran was feeling nervous and jittery.  She reported she had been feeling more depressed last week and was not interested in getting out of bed.  She would sleep 10 to 12 hours a night and struggled with motivation, interest and energy.  A GAF of 53 was assigned.  A plan to continue medication treatment was documented.  

At a September 2010 mental health treatment session the Veteran reported longer and worse depression.  She had 4 to 5 week of depressed mood but said her current mood was better.  She denied feeling suicidal but described her depression as like "something crashing me down."  Her insight and judgment was fair and her thoughts were clear and coherent.  However, her mood was depressed and anxious with a congruent affect.  Her cognition was grossly intact except subjective memory and concentration problems.  A GAF score of 53 was assigned and a plan to start Lithium medication was created.  An October 2010 VA mental health treatment notation the Veteran denied current thoughts of suicide but reported continuing to feel down and depressed.  She indicated she had not felt well physically but she did have dinner with longtime friends the previous night.  Her insight and judgment was fair and her thoughts were clear and coherent.  A GAF score of 54 was assigned.

A VA examination was performed in October 2010.  The Veteran described mood cycles where she would have 3 weeks of severe depression when she would wish she was dead then have 1 week where she felt less depressed, although not euthymic.  Her therapist had adjusted her medications but also discussed the possibility of electroconvulsive therapy if the medication regimen did not improve her mental health.  The Veteran described anxiety upon leaving the house but she tried to get out of the house every other day for either groceries, drive a friend or go out to eat with friends.  She indicated she was trying to be active and help her mood.  But half of the time, she is away from her house she has to return earlier than planned because she is so anxious.   

A November 2010 VA mental health treatment notation indicated the Veteran was feeling numb.  She reported feeling anxious and emotionless at times but denied recent thoughts of suicide.  She also reported having low energy and drive but she kept herself busy with helping transport friends, and attending church twice a week.  She reported problems falling asleep and using medication but indicated she gets 6 to 7 hours of sleep per night.  A GAF of 54 was provided at this appointment.  Another November 2010 treatment notation from a group session noted the Veteran's hygiene was good, memory was intact and no suicidal or homicidal ideations were voiced.  

A December 2010 VA mental health treatment notation reported no suicidal or homicidal ideations that day but continued transient suicidal ideations.  Her hygiene was good, memory was intact and she was dressed in business casual with appropriate behavior.  While the Veteran was taken off Lithium and Effexor at the end of November, she reported continued paranoia, disorientation and auditory hallucinations, including hearing music and singing.  While the Veteran reported her depressive symptoms had been minimal, her anxiety had increased.  She only slept 3 hours the previous night but does not usually experience sleep disturbances.  Socially, she provided transportation to friends and joined a new church.  She reported getting out of the house periodically to see friends.  The Veteran was assessed with moderate symptoms of depression and moderate symptoms of anxiety.  No GAF score was provided at this appointment.

Subsequent treatment records have been sparse, however, as the November 2015 VA examiner indicated, the Veteran was hospitalized in April 2014 in a private hospital psychiatric unit in Wichita, Kansas after she became anxiously and obsessively focused on "seeing my blood."  She was provided electroconvulsive therapy, which resulted in an effective mood stabilizing.  Following that treatment, she continued to receive regular outpatient medication management.  

A recent VA examination was performed in November 2015.  The examination described clinical depression symptoms such as sad mood with crying and helplessness, decreased energy, motivation, interest, self-esteem, libido, appetite and hopelessness since she was on active duty.  Since her discharge, she manifested periodic discrete manic episode symptoms including spontaneous elevated mood with racing thoughts, increased energy, and pressured activities, decreased concentration, increased irritability and impatience, decreased need for sleep, impulsivity, and grandiosity.  The Veteran reported having 5 to 7 hours of restless sleep nightly with some sleep disrupted by night-time hypervigilance.  Furthermore, long-term suicidal ideation with no more recent suicidal or homicidal thinking, impulses or intent due to her commitments to her husband and her religious faith were noted.

The examiner found the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  While the examiner found the symptoms attributable to the Veteran's bipolar disorder and unspecified anxiety disorder were able to be differentiated, it was not possible to differentiate what portion of the social and occupational impairment was caused by the Veteran's bipolar disorder or unspecified anxiety disorder.

Socially, the Veteran was married in 2012 to her current husband and lives with him in their owned home in a small town.  They spent most of their time around their house but the Veteran had begun attending church and swimming at the YMCA facility, despite continuing to "feel nervous all the time."  The Veteran tolerated limited socialization with small numbers of people at church.  However, she was estranged from her parents and two brothers.  She had no children or other significant relationships but she did report missing her grandmother who died in 2000.  Occupationally, the Veteran last worked as a letter sorter at a post office facility in 2000 when she was medically retired due to her shoulder and hip pain limitations as well as her worsening psychological conditions.

The examiner found the Veteran suffered from symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, persistent danger of hurting self or others and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner further noted behavioral observations including moderately severely anxious and moderately depressed affect and moderately depressed mood.  The Veteran was alert, attentive, cooperative and appropriate with her cognitive and intellectual functioning normal.  Moreover, the Veteran had adequate judgment and insight and intact capacity to manage her own legal and financial affairs.  

Based on the foregoing, the Board finds the totality of the evidence for the entire period at issue indicates the Veteran's bipolar disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  Beginning in October 2007, the evidence of record describes the Veteran's consistent suicidal ideations, albeit passive, as well as depressed, manic and unstable mood, auditory and visual hallucinations, and difficulty sleeping.  Specifically, the record reflects the Veteran's depression manifested in three depressed weeks with one week where she feels slightly better, but still suffers from depression and anxiety.  Panic attacks were also documented in November 2007.  Throughout the record, Veteran also described little motivation and concentration to do activities such as stain glass work which she enjoyed.  

Occupationally, the Veteran had not worked since 2002.  Socially, while the Veteran has some social contact with friends, including helping transport her friends and watching movies, as well as attending church, her activities are limited.  Indeed, while she attends church, she reported tolerating the social interaction with small groups.  She also reported that while she is able to leave the house for limited social activities and driving her friends, her anxiety often increases to the point that she has to return to her house earlier than planned.  Additionally, she is estranged from her close family members.  However, she did get married in 2012.  She currently lives with her husband in their owned home in a small town.

Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 70 percent.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  She married in 2012 and reports a positive relationship.  She has also provided multiple examples of maintaining a few close relationships wherein she would go out for dinner and/or a movie and attend church together.  Her involvement with her church community is another indicator of engaging in positive social relationship.  Additionally, the current evidence indicated that, despite feeling nervous, the Veteran also swims at the local YMCA facility.  All of these social relations, albeit limited and far from ideal, belies the notion of the Veteran having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's bipolar is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  As previously indicated, there is no evidence that the Veteran has total social impairment, as she has been able to maintain some social relationships.  In particular, the Veteran maintained limited friendships throughout the period at issue and has been married since 2012.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating of 70 percent for service-connected bipolar disorder beginning on October 1, 2007 is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


